Citation Nr: 0913985	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 4, to November 30, 
1994, and from March 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO 
which, in part, denied service connection for bilateral 
defective hearing and a right knee disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
bilateral hearing loss has been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The Veteran is not shown to have a right knee disability 
at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 
6100 (2008).  

2.  The Veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
private treatment records identified by him have been 
obtained and associated with the claims file.  The Veteran 
did not identify any records or report any treatment for a 
hearing loss or any right knee problems since his discharge 
from service.  The Veteran was examined by VA during the 
pendency of this appeal and was afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds at the relevant frequencies of speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that thresholds above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran 's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although a veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, he or she is not competent 
to provide evidence as to more complex medical questions.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

Defective Hearing

The Veteran contends that he has a hearing loss which he 
believes is related to exposure to acoustic trauma in 
service.  However, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The available service treatment records includes two Army 
Reserve service audiological examinations conducted in June 
1994 and May 2000.  Puretone thresholds, in decibels, on the 
June 1994 examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
20
LEFT
5
0
5
10
15

Puretone thresholds, in decibels, on the May 2000 Reserve 
service retention examination were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
15
10
LEFT
-5
-5
0
10
5

On VA QTC audiological examination in August 2005, the 
Veteran reported a one year history of hearing loss from 
acoustic trauma which he believed was caused by working 
around aircraft and flight line noise while stationed at the 
airport in Iraq.  Audiological findings showed puretone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
25
25
LEFT
15
10
10
25
20

The average puretone threshold was 17 in the right ear and 16 
in the left ear.  Speech recognition ability was 96 percent 
bilaterally.  The audiologist commented that the Veteran had 
mild bilateral high frequency sensorineural hearing loss, but 
noted that his hearing loss did not meet VA standards for 
defective hearing.  He also noted that an air conduction 
study was better than the bone conduction study to reflect 
the Veteran's hearing loss.  

In this case, there is no competent evidence of hearing loss 
for VA purposes at anytime either in service or at present.  
The relevant question at issue is whether the Veteran has a 
hearing disability at present, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection 
for defective hearing.  The diagnostic findings on VA 
audiological examination in August 2005 failed to show any 
evidence of hearing loss for VA compensation purposes.  

As to consideration of the Veteran's claim under the holding 
in Hensley, 5 Vet. App. 155, 162 (1993), the Board notes that 
the Veteran's service treatment records from 1994 to June 
2004 included only two audiological examinations, one at the 
time of his reserve service enlistment in June 1994, and a 
reserve retention examination in May 2000.  However, no 
audiological examinations were conducted during his period of 
active service from March 2003 to June 2004.  As there are no 
audiological findings for the Veteran's period of active 
service, there is no basis to determine whether there was any 
measurable decrease in his hearing acuity during service.  
Accordingly, the Board finds that consideration of the 
holding in Hensley is not applicable to the facts of this 
case.  

The evidentiary records does not show a hearing loss as 
defined in 38 C.F.R. § 3.385 in service or at present, nor is 
there any objective evidence of any decrease in hearing per 
the directives of Hensley in service or within one year of 
separation from service.  Given the lack of competent 
diagnostic evidence showing that the Veteran has a hearing 
disability at present, as that term is defined in 38 C.F.R. 
§ 3.385, the claim for defective hearing must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Right Knee Disability

The Veteran contends that he injured his knee running in 
February 2003 while he was preparing for deployment to Iraq, 
and believes that service connection should be established 
for a right knee disability.  

While the Veteran may believe that he has a right knee 
disability which is related to service, he has not presented 
any competent medical evidence to support that assertion.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

A VA outpatient note dated in February 2003, showed that the 
Veteran was seen for complaints of right knee pain.  The 
Veteran reported that his knee started hurting two weeks 
earlier while training in the Army Reserves.  The Veteran 
denied any edema and said that he had not taken any over-the-
counter medications.  On examination, the right knee was 
stable, Drawer sign was negative and there was no edema or 
inflammation.  An x-ray study showed a normal knee.  

The service treatment records are negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any right knee problems.  On a Post Deployment medical 
evaluation in May 2004, the Veteran denied any swollen or 
painful joints or any muscle aches.  

When seen by VA in July 2004, the Veteran reported a history 
of intermittent right knee pain since 2003.  He denied any 
specific trauma and thought that his knee pain might be due 
to excessive exercising.  On examination, there was no 
erythema, swelling or tenderness in the right knee, and range 
of motion good.  The assessment was right knee pain, rule out 
degenerative joint disease.  Subsequent x-ray studies showed 
no evidence of fracture, dislocation or bone abnormality, and 
the soft tissues and joint were unremarkable.  

When seen by VA in September 2005, the Veteran reported right 
knee pain for 21/2 months and denied any history of trauma.  On 
examination, there was no evidence of joint swelling, edema 
or erythema, and range of motion in the knee was good.  The 
assessment was right knee pain of unknown etiology.  

It is true that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  In the instant case, however, the evidence 
of record does not demonstrate that the Veteran, who is 
competent to comment on his service symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical etiology or causation.  
While the Veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any objective medical evidence of a current 
right knee disability.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Further, the Court held that pain alone without 
a diagnosed or identifiable underlying malady or condition 
did not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Inasmuch as there is no evidence of a right knee disability 
in service or at present, and no competent evidence relating 
any current claimed disability to service, the record affords 
no basis to grant service connection.  Accordingly, the 
appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a right knee disability is denied.  




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


